Citation Nr: 0526437	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  02-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disorder, allegedly secondary to right knee disability.

2.  Entitlement to an increased rating for postoperative 
residuals of a meniscectomy of the right knee, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from May and July 2001 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The July 2001 decision denied, on a de novo 
basis, the veteran's claim for service connection for a 
left knee disorder- which he alleges is secondary to his 
service-connected right knee disability.  But other records 
show this claim previously had been denied in October 1994, 
and he did not appeal that earlier decision - hence, the 
need to first submit new and material evidence to reopen this 
claim.  38 C.F.R. § 3.156(a).

This appeal also stems from the RO's denial of the veteran's 
claim for a higher rating for his service-connected right 
knee disability - specifically, postoperative residuals of a 
meniscectomy.  

The Board remanded this case to the RO in August 2003 to 
obtain VA records, to provide the veteran a VA medical 
examination to assess the severity of his right knee 
disability, and to determine whether new and material 
evidence had been submitted to reopen the claim concerning 
his left knee.

Upon completion of the remand development, an April 2005 RO 
decision granted service connection for laxity of the medial 
collateral ligament in the right knee and assigned a separate 
10 percent rating - apart from the already service-connected 
postoperative residuals of the meniscectomy.  See VAOGCPREC 
23-97 (July 1, 1997; revised July 24, 1997).  See, too, 
VAOGCPREC 9-98 (August 14, 1998).  The RO also granted 
service connection for degenerative arthritis of the right 
knee with limitation of motion and assigned a separate 10 
percent rating for that, as well.  See VAOGPREC 9-2004 
(September 17, 2004).





The veteran has not appealed the separate ratings assigned 
for the laxity and degenerative arthritis with limitation of 
motion in his right knee.  So these additional claims, 
although they concern his right knee, are not presently 
before the Board - only the claim specifically concerning 
the postoperative residuals of the meniscectomy is.  
38 C.F.R. § 20.200; Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).

In a June 2005 statement and in the August 2005 Informal 
Hearing Presentation (IHP), the veteran and his 
representative referred to additional disability from a 
low back disorder.  Service connection previously has been 
denied for this additional condition, as not secondary to the 
service-connected right knee disability.  So it is unclear 
whether the veteran is attempting to reopen this claim 
concerning his low back.  If he is, he has to file a claim at 
the RO since the Board does not currently have jurisdiction 
to consider this additional claim.  38 C.F.R. § 20.200.

The veteran and his representative also referred to a 
gastrointestinal disorder.  But it is unclear whether the 
veteran is requesting a higher rating for his 
service-connected gastroesophageal reflux disease (GERD) or, 
instead, is requesting service connection for some other 
gastrointestinal disorder - particularly since in the IHP it 
was requested that the RO schedule him for a VA medical 
evaluation for possible residuals of taking Vioxx.  This 
medication reportedly was recently removed from the market by 
the U. S. Food and Drug Administration (FDA).  So the RO 
needs to clarify this, too.




FINDINGS OF FACT

1.  The veteran was notified of an October 1994 RO decision 
that denied service connection for a left knee disorder, 
claimed as due to his 
service-connected right knee disability, but he did not 
appeal.  

2.  The additional evidence received since that October 1994 
decision is cumulative or redundant of the evidence of record 
when that decision was issued or does not suggest the veteran 
has a left knee disorder as a result of overcompensating for 
the functional impairment attributable to his service-
connected right knee disability.  

3.  The postoperative residuals of the right knee injury, 
including the need for a meniscectomy, consist of pain and 
effusion in the joint, but there is no malunion of the tibia 
or fibula.  The veteran has separate ratings for the 
functional impairment in his right knee from laxity of the 
medical collateral ligament and from degenerative arthritis 
with limitation of motion, and the ratings for these 
additional disabilities are not being contested in his 
current appeal.


CONCLUSIONS OF LAW

1.  The October 1994 rating action denying service connection 
for a left knee disorder, claimed as due to service-connected 
right knee disability, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  New and material evidence has not been received since 
that October 1994 rating decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001 & 
2004).  

3.  The criteria are not met for a rating higher than 20 
percent for the postoperative residuals of the right knee 
meniscectomy.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 
4.41, 4.45, 4.59, Diagnostic Code 5258 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case (SOC) may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Here, 
the claim was received on November 20, 2000, only 11 days 
after the enactment of the VCAA.  Nevertheless, the veteran 
was provided information about reopening the left knee claim 
in a February 2001 letter, prior to the July 2001 rating 
decision denying this claim.  He was not provided the 
appropriate VCAA notice prior to the May 2001 rating decision 
denying an increased rating for his service-connected right 
knee disorder.  But in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), it was held that, even if there was an error in 
the timing of the VCAA notice, i.e., it did not precede the 
initial RO adjudication, it could be cured by affording the 
claimant a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of the 
adjudication is unaffected.  Such is the case here since 
the veteran received a VCAA letter concerning his claim for a 
higher rating for his right knee disorder in September 2001.

In response to his VCAA letter, the veteran requested that 
relevant records be obtained from a private chiropractor.  
And the RO obtained these records.  The veteran also 
requested that his VA outpatient treatment (VAOPT) records 
be obtained, and they were.  So they, too, are on file.

The veteran also underwent VA examinations in March 2001 and 
April 2004 to assess the severity of his service-connected 
right knee disability, the dispositive issue concerning this 
knee.  Indeed, it was partly based on the results of his 
VA examination in April 2004 that the RO assigned separate 
ratings for the laxity in the medial collateral ligament in 
his right knee and for the degenerative arthritis with 
associated limitation of motion in this knee.

And insofar as requesting a medical examination to also 
determine whether the claimed left knee disorder is related 
to the service-connected right knee disability, "VA has 
chosen to assist claimants attempting to reopen in limited 
circumstances.  Specifically, VA will give the assistance 
described in [38 C.F.R.] § 3.159(c)(1)-(3) [obtaining Federal 
and non-Federal records].  Until the claim is reopened, 
however, VA will not give the assistance in [38 C.F.R.] 
§ 3.159(c)(4) (providing a medical examination or obtaining a 
medical opinion)."  Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
September 2003).  So the veteran is not entitled to a VA 
medical nexus examination concerning his left knee claim 
because, as will be explained, there is no new and material 
evidence to reopen this previously denied and unappealed 
claim.

It also deserves mentioning that, pursuant to the Board's 
August 2003 remand, the RO sent the veteran a letter in March 
2004 inquiring whether any VA or other physician had 
provided, in writing, a nexus opinion concerning any possible 
relationship between the service-connected right knee 
disability and the claimed left knee disorder.  The veteran's 
June 2005 letter related a history of his knee symptoms and 
treatment but did not indicate that any physician had 
provided such a nexus opinion in writing.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Further, although offered, 
the veteran declined his opportunity for a hearing to provide 
oral testimony in support of his claims.  38 C.F.R. 
§ 20.700(a).

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without again remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Petition to Reopen the Claim for Service Connection for a 
Left Knee Disorder, Claimed as Secondary to the Service-
Connected Right Knee Disability

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disorder "is proximately due to or 
the result of a service-connected" disability.  
This includes situations where a disorder has been 
chronically aggravated by a service-connected disability, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Although properly notified of the decision and apprised of 
his procedural and appellate rights, the veteran did not 
appeal the RO's October 1994 denial of his claim for service 
connection for a left knee disorder - including secondary to 
his service-connected right knee disability.  So that 
decision is final and binding on him based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  This, in turn, means 
there must be new and material evidence since that decision 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  



Regardless of how the RO ruled on the question of reopening, 
the Board must determine preliminarily whether new and 
material evidence has been submitted since the RO's October 
1994 decision to reopen the claim, before proceeding further, 
because this preliminary determination affects the Board's 
legal jurisdiction to reach the underlying claim to 
adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) and Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

The determination of whether there is new and material 
evidence is governed by 38 C.F.R. § 3.156(a).  And if there 
is, VA will adjudicate the merits of the claim only after 
ensuring the duty to assist provisions of 38 U.S.C. § 5107(b) 
hav been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc) and Winters v. West, 12 Vet. App. 203 (1999) 
(en banc).  

The amendments to 38 C.F.R. § 3.156(a), insofar as what 
constitutes new and material evidence, only apply to 
applications to reopen that were received on or after August 
29, 2001.  Here, the veteran's petition to reopen was 
received in November 2000, so prior to this cut-off date.  
Consequently, the old version of 38 C.F.R. § 3.156(a) must be 
used.  According to the former version of § 3.156(a), new and 
material evidence is evidence not previously submitted that 
bears directly and substantially upon the claim, and which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Materiality 
is evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In determining whether the claim 
should be reopened, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   
The question of the probative value of this evidence does not 
arise until the claim is reopened and addressed on the 
full merits.  



The evidence on file in October 1994 did not establish the 
existence of a left knee disorder until years after the 
veteran's service in the military had ended.  And even more 
importantly, there also was no competent medical evidence 
linking his then current left knee disorder to his service-
connected right knee disability.  Nor was there competent 
medical evidence then on file otherwise establishing such a 
relationship to his military service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between [his military] service 
and the disability . . . [including by way of an already 
service-connected condition]").  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); and Collaro v. West, 
136 F.3d 1304, 1308 (Fed. Cir. 1998).

Records show the veteran was treated for right knee 
disability during service, but his service medical records 
(SMRs) make no mention of additional disability involving his 
left knee.  He underwent surgery (a right knee medial 
meniscectomy) during a VA hospitalization in August 1974.  
The earliest evidence, lay or medical, pertaining to left 
knee disability is the report of his VA examination in 
January 1988, when he complained of having experienced left 
knee pain for the prior 2 years.  He also said a physician 
did not believe surgery on either knee was indicated.  On 
objective clinical examination, he walked without a limp and 
had normal left knee range of motion.  Although no X-ray of 
the left knee was taken, the diagnoses included minimal 
degenerative arthritis of each knee.

On subsequent VA examination in August 1989, the veteran 
reported that a Bellhorn knee splint that he was recently 
given helped a lot.  On objective clinical evaluation, he 
walked with a slight right-sided limp.  An April 1987 VAOPT 
record shows diagnoses including bilateral chondromalacia.  



The additional evidence, received since the RO's October 1994 
denial, primarily shows treatment for both of the veteran's 
knees; but these additional records do not contain a medical 
opinion causally or etiologically relating any of his left 
knee symptomatology (either past or present) to his service-
connected right knee disability.  See Hickson v. West, 11 
Vet. App. 374, 378 (1998).

A report of VA X-rays in November 1993 reveled probable 
slight narrowing of the medial compartment of the left 
tibiofemoral joint space, raising the possibility of minimal 
degenerative joint disease (DJD), i.e., degenerative 
arthritis.  But there was no significant change since July 
1993.  Left knee X-rays in December 1996 revealed mild 
narrowing of the joint space, medially, but no evidence of 
acute trauma, degenerative changes, spurring, destructive 
bone process or any abnormality.  

The veteran underwent a right knee arthroscopy during VA 
hospitalization in October 1996.  X-rays in June 2000 
confirmed bilateral degenerative arthritis of the knees, 
worse in his service-connected right knee.  

During a more recent VA examination in March 2001, the 
veteran said that in 1997 his left knee "popped" and became 
quite painful.  He said his doctor gave him medication for 
the pain and crutches until the knee got better.  On 
objective clinical examination of this knee, he walked 
rapidly without a limp.  Left knee X-rays were normal, except 
for slight narrowing of the medial joint space, which also 
was the pertinent diagnosis.  The examiner indicated he did 
not believe the veteran's left knee symptoms were secondary 
to his right knee arthritis because he did not limp and there 
was no transfer of extra weight to his left knee.  

Records from a private chiropractor, Robert Davis, concern 
treatment of the veteran in 1993.  But these records do not 
make it clear whether he was treated for disability involving 
his left knee or for something else entirely.



X-rays of the left knee taken during a VA orthopedic 
examination in April 2000 revealed a decrease in the medial 
joint space and some changes consistent with osteoarthritis.  
There also appeared to be a loose body in the postero-lateral 
section of this knee, which might be from the patella, but it 
was unclear whether this was in the joint capsule itself.  

All of this additional evidence received since October 1994 
is essentially cumulative of the existing evidence of record 
because this additional evidence only reestablishes a fact 
not in controversy, i.e., the current existence of left knee 
disability.  This additional evidence does not, as still 
needed, causally relate the current left knee problems to 
overcompensating (e.g., when standing and walking) for the 
functional impairment attributable to the service-connected 
right knee disability.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

Accordingly, the Board finds that the evidence submitted 
since the RO's October 1994 denial of the left knee claim is 
not new and material.  So this claim cannot be reopened.  
Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  The veteran's 
allegations, alone, will not suffice to address the issue of 
medical causation because he is a laymen and, therefore, does 
not have the necessary medical training and/or expertise to 
give a probative opinion concerning this.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  And aside from that, his 
arguments essentially amount to the very same allegations 
made in October 1994, so reiterating them cannot serve as a 
predicate for reopening the claim.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  

In Annoni v. Brown, 5 Vet. App. 463, 467 (1994) the Court, 
citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990), held 
that "because the appellant has not fulfilled his threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit of the doubt doctrine 
does not need to be applied."  In Annoni, at 467, the Court 
noted that Gilbert stood for the principle that the benefit 
of the doubt rule does not apply during the process of 
gathering evidence and that it does not shift from the 
claimant to the Secretary the initial burden to submit a 
facially valid claim.  



Entitlement to a Rating Higher than 20 Percent for the 
Postoperative Residuals of the Posterior Medial Meniscectomy 
of the Right Knee

Ratings for service-connected disabilities represent, as far 
as practically can be determined, the average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 that require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Consideration may not be given to factors wholly outside the 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  And where the veteran is requesting a higher rating 
for an already established disability that was service 
connected many years ago, as opposed to appealing the initial 
rating assigned just after establishing his entitlement to 
service connection, the present disability level is the 
primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

As already alluded to, the veteran has a separate 10 percent 
rating for the laxity in the medial collateral ligament of 
his right knee, under 38 C.F.R. § 4.71a, DC 5257.  He also 
has a separate 10 percent rating for limitation of motion in 
this knee due to traumatic arthritis under 38 C.F.R. § 4.71a, 
DCs 5003, 5010 and 5261.  So these DCs will not be considered 
in determining whether he is entitled to a rating higher than 
20 percent for the postoperative residuals of his right 
medial meniscectomy, under DC 5258, because he has not 
appealed the separate ratings assigned for the laxity and 
degenerative arthritis with associated limitation of motion.  
This, in turn, means the Board has no jurisdiction to 
consider whether the initial ratings separately assigned for 
the functional impairment attributable to that additional 
disability are appropriate.  See 38 C.F.R. § 20.200.  See, 
too, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

DC 5258 indicates dislocated semilunar cartilage of a knee 
with frequent episodes of "locking", pain, and effusion 
into the joint warrants a maximum rating of 20 percent (and 
this is the only rating assignable under this code).

There are no objective clinical indications of ankylosis of 
the right knee.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 
81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(defining ankylosis as complete immobility of the knee joint 
in a fixed position - either favorable or unfavorable).  So 
the only other possible DC for rating the right knee 
disability is DC 5262, which provides that for impairment of 
the tibia and fibula with malunion and with moderate knee or 
ankle disability, a 20 percent rating is assigned.  A higher 
30 percent rating requires marked knee or ankle disability, 
and a 40 percent rating is warranted for nonunion with loose 
motion, requiring a brace.

On VA examination in March 2001, as well as on VA 
examinations on the 4th and the 8th of April 2004, the veteran 
complained of pain in his right knee.  And while the first 
examination in April 2004 found no effusion, there was a 
trace amount of right knee effusion on the examination a few 
days later that same month.  However, his primary complaint 
is not of locking of his right knee, but rating, of 
instability, which he says requires that he at times use a 
brace and cane for support.  Bear in mind, though, to the 
extent he has laxity and instability in this knee, he already 
is receiving compensation from VA for this - as evidenced by 
the separate 10 percent rating the RO assigned specifically 
for this impairment.

X-rays during the VA examination on the 8th of April 2004 
found a loose body in the right femoral notch, some early 
degenerative changes, loss of about 80 percent of the medial 
compartment joint space, patello-femoral joint arthritis, and 
a genu varus deformity of 10 percent.  But these X-rays did 
not show malunion of either the right tibia or fibula.  So a 
rating higher than 20 percent under DC 5262 is not 
permissible.

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been frequently hospitalized on account of it, 
rather, the vast majority of his treatment and evaluation has 
been on an outpatient (as opposed to inpatient) basis.  This 
disorder also has not caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
ratings (bearing in mind he now has three separate ratings 
for his right knee), or otherwise rendered impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but not to the level that would require 
extra-schedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The petition to reopen the claim for service connection for a 
left knee disorder, claimed as due to the service-connected 
right knee disability, is denied.  

The claim for a rating higher than 20 percent for the 
postoperative residuals of the right knee meniscectomy also 
is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


